 

Case_9:19-cv-81160-RS_ Document 158-3 Entered on ELSD Docket 02/18/2020 Page 1of 2

 

 

 

 

EXHIBIT C

 

 

 

 

 

 

 

 

 
Case 9:19-cv-81160-RS Document 158-3 Entered on FLSD Docket 02/18/2020 Page 2 of 2

Apple Leadership

Craig Federighi

Senior Vice President,
software Engineering

 

Craig Federighi is Apple's senior vice president of Prior to his return, Craig worked at NeXT, followed by
Software Engineering, reporting to CEO Tim Cook. Apple, and then spent a decade at Ariba, an internet
Craig oversees the development of iOS and macOs. e-commerce pioneer where he held several roles

His teams are responsible for delivering the software including chief technology officer.

at the heart of Apple’s innovative products, including CIIN HORIES MARIS SE SeIGa AaRIER IA Doni BLNB

Science and a Bachelor of Science in Electrical
Craig returned to Apple in 2009 to lead macOS Engineering and Computer Science from the
engineering, and in 201? took on responsibility for University of California, Berkeley.

the user interface, applications and frameworks.

iOS as well, delivering all subsequent releases of the
world’s most advanced desktop and mobile
operating systems.
